DETAILED ACTION
This office action is in response to the request for continued examination filed on 20 September 2022.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2022 has been entered.
Claim Status
	Claims 1-15 are currently pending: 1-13 have been amended; and 14-15 are new.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 20 September 2022), with respect to the rejection of claims 1-13 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-13 and new claims 14-15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 11-12 and 14 are rejected under U.S.C. 103 as being unpatentable over Yamada M. (US 2002/0158875 A1; Yamada), in view of Fram E.K. (US 8,867,807 B1; Fram).
RE Claim 1, Yamada discloses a medical image display device comprising at least one processor (Yamada: fig. 1, illustrating a block diagram of a system comprising an ‘input means’ 1, a ‘storage means’ 2 (a memory), an ‘image processing means’ 3 (processor implied), and a ‘monitor’ 4 (display device); [0002], “The present invention relates to an image display method and apparatus for displaying medical images on a monitor, and a program for causing a computer to execute said image display method”), wherein the processor is configured to:
	display a plurality of medical images in which a detection result of at least one abnormal part is added to a position of the at least one abnormal part in at least one medical image containing the at least one abnormal part, on a display (Yamada: fig. 9, illustrating a display state where a plurality of images are displayed on one screen; [0020, 0086-0093], disclosing an image processing applied to images comprising abnormal/diseased portion(s) which ‘enhance’ the abnormal portion(s) (interpreted as a detection result that is added to position(s) of the abnormal portion(s) in Yamada’s medical image since ‘enhanced’ portion makes it easier for medical personnel to explain and/or show the results to a patient), [0039-0041], disclosing the display of both a ‘normal’ medical image and a ‘medical’ image displayed next to each other on a monitor, [0066], ‘medical’ image includes an abnormal part/portion, [0127], “because an image containing abnormal portions and a normal image are displayed on the monitor 4, the patient can easily compare the normal and abnormal portions”),
	(note, this limitation is out of order) wherein the plurality of medical images comprises the at least one medical image containing the at least one abnormal part and other medical image which does not contain the at least one abnormal part (Yamada: [0039-0041], disclosing the display of both a ‘normal’ medical image and a ‘medical’ image displayed next to each other on a monitor; note, Yamada’s ‘medical’ image is an image comprising an abnormal part/portion), and in addition
	Yamada discloses a plurality of medical/abnormal images (Yamada: [0054], disclosing a plurality (e.g., a group/series) of abnormal images; note, Yamada’s ‘abnormal’/medical image is interpreted as a ‘detection result’ since said ‘abnormal’ image is associated with a detected abnormal part/portion in the image), and a plurality of normal images (Yamada: [0039-0040], disclosing a plurality (e.g., group/series) of ‘normal’ images; note, Yamada’s ‘normal’ image do not comprise an ‘abnormal’ part/portion in the image).
	However, although Yamada does not expressly teach,
	Fram (in the field of dynamic viewing of medical images) discloses the concept of a total number of images in a series/group (Fram: cols. 11:64-67, 12:1-3, “Computing devices used to present images from medical imaging exams typically display one or more image frames on a computer display, where each image frame may be allocated to a series … For example, a series might include 100 images, numbered 1 to 100, with image number 49 displayed in the image frame for that series”), displaying said total number (Fram: fig. 9a, fig. 11, illustrating a plurality of displayed images from different image series/groups; col. 17:14-16, “FIG. 9a depicts a computing device, in this example a smartphone, displaying two image frames, each with a different series” (note, denominator ‘24’ in each of illustrated image series is interpreted as a total number of images in said image series), col. 19:26-28, “FIG. 11 illustrates an example computer display, in this case depicting 4 image display frames , each displaying an image from a different series” (note, denominators “20, ‘24’, ‘28’ and ‘20’ in respective illustrated image series are interpreted as a total number of images in said respective image series)), and displaying reference information representing a reference state of an image in the image series on the display (Fram: fig. 9a, illustrating a first image series, dated ‘5/3/2010’ displaying numerator ‘14’ and a second image series, dated ‘7/11/2011, displaying numerator ’14 (e.g., image ‘14/20’ represents the 14th image in a series of 24 total images), fig. 11, illustrating a plurality of image series comprising numerators ‘16’, ‘17’, ‘15’ and ‘14’ representing a number associated with the position of a currently displayed image in an ordered image series (e.g., image ‘16/20’ represents the 16th image in a series of 20 total images)).
	Thus, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Fram’s displaying information representing the current image in a series being displayed and the total number of images in the series with Yamada’s medical image display device comprising the display of a plurality of medical images, wherein displayed images comprise at least one medical image containing at least one abnormal part and an other medical image which does not contain the at least one abnormal part so the combined Yamada/Fram display device displays a total number of detection results of the at least one medical image containing the at least one abnormal part on the display, and displays reference information representing a reference state of the detection result on the display, wherein the plurality of medical images comprises the at least one medical image containing the at least one abnormal part and other medical image which does not contain the at least one abnormal part. Also, the motivation for combining Fram’s displaying of information associated with image series with Yamada’s medical image display device would have been to improve the ability of medical personnel to review images relevant to the diagnosis of a patient’s condition.
RE Claim 7, Yamada/Fram discloses the medical image display device according to claim 1, and Yamada in addition teaches a switching method to display only the at least one medical image to which the detection result is added (Yamada: fig. 10, illustrating the display of a plurality of images where the plurality of images are sequentially switched (only one image at a time is displayed, such that at a given time only the at least one medical image comprising the added detection result is displayed); [0126], disclosing that display of image series may be arranged so that images from the series are displayed next to each other or can be switched to display sequentially between said images).
	RE Claim 11, Yamada discloses a medical image display method (Yamada: [0002], “The present invention relates to an image display method and apparatus for displaying medical images on a monitor, and a program for causing a computer to execute said image display method”) comprising: displaying a plurality of medical images in which a detection result of at least one abnormal part is added to a position of the at least one abnormal part in at least one medical image containing the at least one abnormal part, on a display (Yamada: fig. 9, illustrating a display state where a plurality of images are displayed on one screen; [0020], disclosing an image processing applied to images comprising abnormal/diseased portion(s) which ‘enhance’ the abnormal portion(s) (interpreted as a detection result that is added to position(s) of the abnormal portion(s) in Yamada’s medical image), [0039-0041], disclosing the display of both a ‘normal’ medical image and a ‘medical’ image displayed next to each other on a monitor, [0066], ‘medical’ image includes an abnormal part/portion, [0127], “because an image containing abnormal portions and a normal image are displayed on the monitor 4, the patient can easily compare the normal and abnormal portions”).
	In addition, the remaining limitations recited in claim 11 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
	RE Claim 12, Yamada discloses a non-transitory computer-readable storage medium that stores a medical image display program (Yamada: fig. 1, illustrating a block diagram of a system comprising a ‘storage means’ 2 (a memory); [0002], “The present invention relates to an image display method and apparatus for displaying medical images on a monitor, and a program for causing a computer to execute said image display method”) causing a computer to execute a procedure.
	Further, the remaining limitations recited in claim 12 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
	RE Claim 14, Yamada/Fram teaches the medical image display device according to claim 1, and Yamada also discloses the at least one medical image comprises the at least one abnormal part and a normal part (Yamada: [0027, 0039], disclosing an image region where a diseased/abnormal portion is observed; note, Yamada’s medical image implicitly comprises a normal part and an abnormal part).

Claims 2-3 and 15 are rejected under U.S.C. 103 as being unpatentable over Yamada, in view of Fram, and further in view of Fors et al (US 2010/0057496 A1; Fors).
RE Claim 2, Yamada/Fram teaches the medical image display device according to claim 1, and even though Yamada/Fram does not appear to expressly disclose,
Fors (in the same general field of endeavor) teaches reference information is the number of previously viewed images among a set of medical images (Fors: fig. 4, ‘graphical meter’ 400; [0024], “The graphical meter 400 may also include image counters … that display the current number of images in each category: those with the ‘previously viewed’ label and those without the label. For example, the image counter 430 may display the number of images that have already been accessed”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to replace Yamada/Fram’s display of the number of a currently displayed image with Fors’ display of the number of previously viewed images among a set of medical images so the combined Yamada/Fram/Fors display device displays the number of referenced detection results among the detection results along with the total number of detection results on the display. Additionally, the motivation for replacing Yamada’s, modified by Fram’s, displayed information with Fors’ displayed information would have been to help users of the combined display device efficiently plan their work by keeping track of how many images have already been viewed.
RE Claim 3, Yamada/Fram discloses the medical image display device according to claim 1.
Yet, although Yamada/Fram does not explicitly teach,
Fors discloses reference information is the number of unreferenced images among a set of medical images (Fors: fig. 4, ‘graphical meter’ 400; [0024], “The graphical meter 400 may also include image counters ... that display the current number of images in each category: those with the ‘previously viewed’ label and those without the label. For example, the image counter ... may display the number of images that remain to be accessed”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to replace Yamada/Fram’s display of the number of a currently displayed image with Fors’ display of the number of not yet viewed images among a set of medical images so the combined Yamada/Fram/Fors display device displays the number of unreferenced detection results among the detection results along with the total number of detection results on the display. Additionally, the motivation for replacing Yamada’s, modified by Fram’s, displayed information with Fors’ displayed information would have been to help users of the combined display device efficiently plan their work by keeping track of how many images have not yet been viewed.
RE Claim 15, Yamada/Fram teaches the medical image display device according to claim 1, and Yamada/Fram teaches a total number of detection results (see claim 1).
However, even though Yamada/Fram does not expressly disclose,
Fors teaches a number of referenced detection results (Fors: fig. 4, ‘graphical meter’ 400; [0024], “The graphical meter 400 may also include image counters … that display the current number of images in each category: those with the ‘previously viewed’ label and those without the label. For example, the image counter 430 may display the number of images that have already been accessed”) so that
a person having ordinary skill in the art may apply concepts already taught by Yamada, modified by Fram, (e.g., total number of detection results) and Fors (e.g., number of referenced detection results) to find the number of unreferenced detection results as detection results determined as the rest of the detection results other than the number of referenced detection results (e.g., number of unreferenced detection results = total number of detection results – number of referenced detection results).
Thus, before the effective filing date of the claimed invention, then, it would have been obvious for a person having ordinary skill in the art to combine concepts already taught by Yamada, Fram and Fors with common sense and an understanding of determining a number of unreferenced detection results as a difference between a total number of detection results and a number of referenced detection results, with the expected benefit of helping clinicians plan their work more efficiently by keeping track of how many detected results images have not been referenced yet.

Claim 4 is rejected under U.S.C. 103 as being unpatentable over Yamada, in view of Fram, and further in view of Arisawa Y. (US 2008/0039152 A1; Arisawa).
RE Claim 4, Yamada/Fram teaches the medical image display device according to claim 1, and even though Yamada/Fram does not expressly disclose,
Arisawa (in the field of managing operations of a portable terminal) teaches the concept of issuing a notification that unread information is present when an application ends, and after the application ends, displaying a notification that unread information exists (Arisawa: [0054-0055], notification of ‘unread’ information comprises a displayed ‘blinking’ indicator, [0067], disclosing that upon ending an application, an ‘unread’ information notification starts).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Arisawa’s notifying a user unread information exists after an application ends with Yamada/Fram’s medical image display device arranged to execute an application for displaying detection results on a display so the combined Yamada, modified by Fram/Arisawa, image display device gives a notification that there is an unreferenced detection result, in a situation where at least one unreferenced detection result exists when the application displaying a plurality of medical images ends. Further, the motivation for applying Arisawa’s concept of issuing notification information when an application ends with Yamada/Fram’s medical image display device would have been to assist doctors, radiologists, and/or other medical personnel make the best decisions possible by considering all information available to them.

Claim 5 is rejected under U.S.C. 103 as being unpatentable over Yamada, in view of Fram, and further in view of Fram et al (US 2006/0093198 A1; Fram’198).
RE Claim 5, Yamada/Fram discloses the medical image display device according to claim 1.
Still, although Yamada/Fram fails to expressly teach,
Fram’198 (in the same general field of endeavor) discloses switch between display and non-display of a detection result in a case where information on the detection result is present separately from the plurality of medical images, or in a case where there are a plurality of medical images not including the detection result, which correspond to the plurality of medical images including the detection result (Fram’198: abstract, “After selecting two or more image series for comparison, images of the image series are interleaved so that they are alternatively displayed in a comparison pane on a display device” (plurality of medical images), [0006, 0009], “comparison of pre and post contrast images to detect areas of enhancement or comparison of PET and CT images for localization of activity is often necessary. Further, these often large exams may need to be compared to multiple prior exams to detect subtle, progressive changes over time, for example to detect a small, growing tumor ... a system for enhancing a viewer's ability to detect differences between medical images in two or more sets of medial [sic] images comprises … an image pane configured to display a single medical image at a time … the image pane sequentially displays a first medical image from each of the image sets and, after displaying the first medical image from each image set, the image pane sequentially displays a second medical image from each image set. This process of displaying images from images series alternatively continues through subsequent images in the image series” (though not explicitly stated, Fram’198’s method is designed to detect growing tumors which may be present in a series of images taken at a later date and not in a previous series of images taken at an earlier date. As such, Fram’198’s method would switch between display and non-display of detection results (e.g., tumor detected, tumor not detected, etc.))).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Fram’198’s switching between display and non-display of detection results (in a situation where there are a plurality of images not including the detection result, which correspond to the plurality of images that include the detection result) with Yamada/Fram’s medical image display device, with the expected benefit of allowing doctors, radiologists, or other medical personnel to more easily detect differences between images in respective image series (Fram’198, abstract).

Claim 6 is rejected under U.S.C. 103 as being unpatentable over Yamada, in view of Fram, and further in view of Wakai M. (US 2007/0052685 A1; Wakai).
RE Claim 6, Yamada/Fram teaches the medical image display device according to claim 1.
However, even though Yamada/Fram fails to expressly disclose,
Wakai (in the field of graphical user interface (GUI) display methods) teaches the concept of  switching between display and non-display of at least one GUI element (Wakai: fig. 36, comprising GUI components 264 and 341; [0187], “when receiving a GUI component switch instruction … the display apparatus 23 switches between display and non-display of each of the GUI components 264 and 341”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to apply Wakai’s concept of switching the display and non-display of a GUI element with Yamada/Fram’s medical image display device comprising the display of GUI elements representing the total number of detection results or reference information so the combined Yamada/Fram/Wakai medical image display device may switch between display and non-display of at least one of the total number or the reference information. Additionally, the motivation for applying Wakai’s concept of switching the display and non-display of a GUI element with Yamada/Fram’s medical image display device would have been to make it easier for users of the combined device to concentrate on displayed image information by reducing the display of extra information.

Claims 8-10 are rejected under U.S.C. 103 as being unpatentable over Yamada, in view of Fram, and further in view of Nagao et al (US 2016/0314589 A1; Nagao).
RE Claim 8, Yamada/Fram teaches the medical image display device according to claim 7, and even though Yamada/Fram does not appear to expressly disclose,
Nagao (in the same general field of endeavor) teaches in a case where a detection result is added to a plurality of medical images, the processor is configured to sequentially display the medical images to which the detection result is added (Nagao: [0054-0057], disclosing that medical images, comprising detected results, may be sequentially displayed).
Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Nagao’s sequential display of medical images to which a detection result is added with Yamada/Fram’s medical image display device in order to quickly and easily view a series of images comprising abnormal portion(s).
RE Claim 9, Yamada/Fram discloses the medical image display device according to claim 7.
Yet, although Yamada/Fram does not appear to expressly teach,
Nagao discloses in a case where the detection result is added to a plurality of medical images, the processor is configured to display the medical images to which the detection result is added, in parallel (Nagao: [0005], disclosing that a first image comprising a detection result and a second image comprising a detection result may be disposed separately in different display areas).
Thus, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Nagao’s parallel display of medical images to which a detection result is added with Yamada/Fram’s medical image display device in order to quickly and easily compare images by displaying said images in parallel.
RE Claim 10, Yamada/Fram teaches the medical image display device according to claim 1, and although Yamada/Fram fails to expressly disclose,
Nagao teaches a plurality of medical images are medical images included in at least one imaging series among a plurality of imaging series for one inspection (Nagao: [0031-0032], defining a series of images as a plurality of consecutive medical images covering a certain region of a human body (e.g., from the chest to the abdomen), and a single examination/inspection may include multiple series of medical images, [0034], image numbers of medical images obtained in a same series (at least one imaging series among a plurality of imaging series obtained during an examination)).
Before the effective filing date of the invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Nagao’s plurality of medical images are images included in at least one imaging series among imaging series for one inspection with Yamada’s, modified by Fram’s, medical image display device in order to improve efficiency when reviewing displayed information since a series of medical images are from one inspection.
	
Claim 13 is rejected under U.S.C. 103 as being unpatentable over Yamada, in view of Fram, and further in view of Nie et al (US 2011/0123087 A1; Nie).
RE Claim 13, Yamada/Fram teaches the medical image display device according to claim 1.
Still, even though Yamada/Fram fails to expressly disclose,
Nie (in the same field of endeavor) teaches acquire, as a detection result, information on a center position of at least one abnormal part and a diameter of the at least one abnormal part in at least one medical image containing the at least one abnormal part (Nie: [0068-0069], disclosing determination of a radius (wherein said radius crosses a geometric center of a lesion) which is used to compute the area of a circle in which a detected lesion fits within (it is well known in mathematics that a diameter is equal to two times the radius, d = 2r)).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Nie’s acquisition of a center position and diameter of a lesion in a medical image with Yamada/Fram’s display device, with the expected benefit of assisting user’s identify position and approximate size of a lesion within a medical image.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, prior art references Yamada (US 2002/0158875 A1) and Fram (US 8,867,807 B1), in combination with previously cited prior art, are now relied upon for amended limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611